Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 9/23/21. 
In the response Applicant amended claim(s) 1, 5, 7-10, 12, 14-16. However, claims filed 9/23/21 are not entered, see Notice of Additional Fee Due 9/30/21. 
Currently, claim(s) 1-23 is/are pending.

Claim Objections
Claim 16 is objected to because of the following informalities: Applicant is recommended to amend the phrase “noni-playing spectator” to “non-playing spectator”.
Claims 21-23 are objected to because of the following informalities: Applicant is advised that should claim 1 be found allowable, claim 21-23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §706.03(k).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-11, 14-15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (10300394) in view of Shteyn et al. (2003/0220143).
Re Claim 1,
	Evans discloses a system comprising: at least one computer simulation controller; at least one computer simulation source configured to receive input from the computer simulation controller to control presentation of a computer simulation presented on at least one display, the computer simulation source comprising at least one processor and at least one storage accessible to the processor and comprising instructions executable by the processor to (Fig 1, 3, 8-10, col 6, ln 1-55): 
	receive at least a first characteristic of at least a first spectator of a computer simulation, the first spectator not being a player of the computer simulation (Fig 1, 3, 8-10, col 6, ln 1-55, col 8, ln 1-28; the system may collect and analyze spectators’ data to determine their emotional state); and 
	present on a device associated with at least one player of the computer simulation indication of the first characteristic (Fig 1, 3, 8-10, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32; the spectators’ emotional state can affect the game, for example, the players’ avatars or online characters in the game universe may be visually affected in response to the spectator’s detected state).
	Evans does not explicitly disclose based at least in part on the first characteristic, change a skill level of the computer simulation, or present on the device a substitute computer simulation, or present on the device, along with the computer simulation, at least one advertisement, or any combination thereof.
However, Shteyn teaches presenting a suggestion on a device associated with the first spectator to become a player of the computer simulation, or change a skill level of the computer simulation, or present on the device a substitute computer simulation, or present on the device, along with the computer simulation, at least one advertisement, or any combination thereof (¶¶0010, 0024; the spectator may be able to effect changes in the on-line game environment by modifying obstacles, defining new rules or challenges, i.e., changing a skill level of the computer simulation or substituting computer simulation). Shteyn further teaches such a configuration expands the scope of available user interactions for online gaming (¶0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shteyn into the spectator gaming system of Evans in order to expand the scope of available user interactions for online gaming.
	Re Claim 2,
	Evans discloses the computer simulation source comprises a network server communicating with the computer simulation controller over a computer network (Fig 1, 3, 8-10, col 6, ln 1-55).
	Re Claim 3,
	Evans discloses a computer game console communicating directly with the computer simulation controller (Fig 1, 3, 8-10, col 6, ln 1-55, col 12, ln 32-67).
	Re Claim 4, 
	Evans discloses an emotion of at least the first spectator (Fig 1, 3, 8-10, col 6, ln 1-55, col 8, ln 1-28).
	Re Claim 5,
	Evans discloses an emulated location of the first spectator in the computer simulation (Fig 1, 3, 8-10, col 9, ln 23-30, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claim 6, 
	Evans discloses at least one avatar rendered according to the first characteristic (Fig 8-10, col 30, ln 22-32).
	Re Claim 7,
	Evans discloses the avatar represents plural spectators of the computer simulation (Fig 8-10, col 30, ln 22-32).
	Re Claim 8,
	Claim is substantially similar to claim 1. See claim 1 for rejection.
	Re Claim 10,
	Evans discloses based at least in part on the first characteristic, change a skill level of the simulation (col 10, ln 26-57, 45-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claim 11,
	Evans discloses based at least in part on the first characteristic, present on the device a substitute simulation (col 10, ln 58-67, col 11, ln 1-45, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claim 14, 
	Evans discloses at least one avatar rendered according to the first characteristic (Fig 8-10, col 30, ln 22-32).
	Re Claim 15, 
	Evans discloses responsive to the first characteristic, present on the device future play of the simulation (col 10, ln 58-67, col 11, ln 1-45, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claims 21, 22,
	Evans discloses all limitations as set forth above but does not explicitly disclose change a skill level of the computer simulation, or present on the device a substitute computer simulation. However, Shteyn teaches change a skill level of the computer simulation, or present on the device a substitute computer simulation (¶¶0010, 0024). See claim 1 for motivation.

Claims 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (10300394) in view of Shteyn et al. (2003/0220143), further in view of Spanton et al. (2007/0117635).
	Re Claim 9,
	Evans as modified by Shteyn discloses all limitations as set forth above but is silent on presenting a suggestion on the device associated with the spectator to become a player of the simulation. However, Spanton teaches presenting a suggestion on the device associated with the spectator to become a player of the simulation (¶0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Spanton into the spectator system of Evans as modified by Smith in order to attract new players to the game.
	Re Claim 13,
	Evans discloses all limitations as set forth above but is silent on activating an electronic device associated with the spectator. However, Spanton teaches activating an electronic device associated with the spectator (¶0109). See claim 9 for motivation.

Claims 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (10300394) in view of Shteyn et al. (2003/0220143), further in view of Carnevale et al. (2018/0146248).
	Re Claims 12, 23,
	Evans as modified by Shteyn discloses all limitations as set forth above but is silent on based at least in part on the first characteristic, present on the device at least one advertisement. However, Carnevale teaches based at least in part on the first characteristic, present on the device at least one advertisement (¶0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Carnevale into the spectator system of Evans as modified by Shteyn in order to generate additional revenues for the game operator.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (10300394) in view of Harris et al. (2013/0288799) and Smith et al. (2018/0345139).
	Re Claim 16,
	Evans discloses a method comprising: identifying at least a first characteristic of a non-playing spectator of a computer simulation; presenting on a display associated with a player of the computer simulation indication of the first characteristic (Fig 1, 3, 8-10, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32). 
	Evans further disclose the first characteristic indicating lack of interest (Fig 1, 3, 8-10, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32; emotion or emotional state such as excitement level, sadness, frustration, etc.) but is silent on presenting on a display associated with the non-playing spectator an invitation to play in the computer simulation.
	However, Smith teaches presenting on a display associated with the non-playing spectator an invitation to play in the computer simulation (¶¶0041, 0055). Smith further teaches such a configuration allows the spectator to try out a gaming application from a web-based interface prior to purchasing and/or otherwise acquiring a local copy of the gaming application (¶0055). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith into the spectator system of Evans in order to allow the spectator to try out a gaming application from a web-based interface prior to purchasing and/or otherwise acquiring a local copy of the gaming application.
	Re Claim 17,
	Evans discloses an emotion of at least the first spectator (Fig 1, 3, 8-10, col 6, ln 1-55, col 8, ln 1-28).
	Re Claim 18,
	Evans discloses an emulated location of the first spectator in the computer simulation (Fig 1, 3, 8-10, col 9, ln 23-30, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claim 19, 
	Evans discloses at least one avatar rendered according to the first characteristic (Fig 8-10, col 30, ln 22-32).
	Re Claim 20,
	Evans discloses the avatar represents plural spectators of the computer simulation (Fig 8-10, col 30, ln 22-32).

Response to Arguments
Applicant's arguments filed 9/23/21 as been placed in the application file, but the arguments referred to amended claims have not been considered as to the merits. As such, the 103 rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715